IN THE UNITED STATES DISTRICT COURT
FOR THEl DISTRIC'I` OF MONTANA
BILLINGS DIVISION

 

UNITED STATES OF AMERICA,

Plaintiff,
vs.

$20,960.00 in U.S. Currency,

Defendant.

 

CV 19-1 4-BLG-SPW

CLERK’S ENTRY OF DEFAULT
OF KNOWN POTENTIAL
CLAIMANTS, ALESSANDRIA
HUGUEZ AND MATHEW
ANDERSON.

The undersigned has reviewed the United States’ Motion for Entry of

Default of Known Potential Claimants (doc. 7), the Declaration of Assistant U.S.

Attorney Victoria L. Francis (doc. 8), and other pleadings filed in this case.

In accordance with Fed. R. Civ. P. 55(a) and Supplemental Rules A(2) and

G(S), the undersigned does hereby enter the default of known potential claimants,

Alessandria Huguez and Mathew Anderson, for failure to timely file a verified

claim and/or to answer or otherwise defend as required by Supplernental Rule

G(S)(a) and (b).

Dated this 2 2:"¢”{ day of March, 2019.

Tyler P. Gilman
Clerk of U.S. District Cou rt

fiame

By: Deputy Clerk

